Exhibit 10.1
AGREEMENT FOR ACQUISITION OF REAL PROPERTY AND
ESCROW INSTRUCTIONS
     THIS AGREEMENT (“Agreement”) is entered into this 3rd day of June, 2011, by
and between COP — Goldenwest, LLC, a California limited liability company
(“Seller”) and the Westminster Redevelopment Agency (“Agency”), for acquisition
by Agency of certain real property described below. Seller and Agency shall be
hereinafter jointly referred to as the parties.
RECITALS
     A. Seller is the owner of certain real property located in the City of
Westminster commonly known as 15172 Goldenwest Circle, City of Westminster,
County of Orange, State of California, described in greater detail in Exhibit
“A” attached hereto and incorporated herein by this reference which is improved
with a vacant industrial building (the “Property”).
     B. Seller desires to sell the Property, and Agency desires to purchase the
Property, on the terms and conditions set forth in this Agreement.
     UPON EXECUTION OF THIS AGREEMENT BY SELLER AND AGENCY, THE PARTIES MUTUALLY
AGREE AS FOLLOWS:
PURCHASE AGREEMENT
     1. Incorporation of Recitals. The Recitals above are incorporated into this
agreement by this reference.
     2. Agreement to Sell and Purchase. As of the Effective Date (as defined
below), Seller agrees to sell to Agency, and Agency agrees to purchase from
Seller, upon the terms and for the consideration set forth in this Agreement,
the Property.
     3. Agency Board Approval — Effective Date.
          3.1 Following execution of this Agreement, Agency shall have until
5:00 p.m. California time on June 9, 2011 to take the Agreement before the
Westminster Redevelopment Agency Board (“Agency Board”) to receive its approval
of this Agreement. Seller’s offer to sell, at the Purchase Price and on the
terms contained in this Agreement, may not be revoked by Seller until June 9,
2011. Upon acceptance by the Agency Board this Agreement shall be binding upon
both parties in accordance with the terms contained herein. If the Agency Board
does not give its approval of this Agreement on or before June 9, 2011, then
this Agreement shall automatically become null and void and the parties shall
have no further obligations to one another except for any provisions that
expressly survive termination.
          3.2 The effective date of this Agreement (the “Effective Date”) shall
be the date this Agreement is executed by the authorized officers of both Seller
and Agency.

 



--------------------------------------------------------------------------------



 



     4. Purchase Price. The total purchase price for the Property, payable in
cash through Escrow, shall be the sum of Nine Million, Four Hundred and Twenty
One Thousand, Nine Hundred and Four Dollars ($9,421,904.00) (the “Purchase
Price”). The Purchase Price is all-inclusive of Seller’s entire interest in the
Property and any rights and obligations which Seller may have or which may arise
out of the sale and acquisition of the Property, as more fully explained in
Section 24 of this Agreement.
     5. Conveyance of Title. Seller agrees to convey by Grant Deed (as defined
below) to Agency fee simple title to the Property, free and clear of any
recorded and actually known unrecorded monetary liens, assessments, leases, and
non-delinquent taxes.
     6. Title Report. Agency has reviewed Title Report No. NCS-484144 prepared
by Title Company dated June 5, 2011 covering the Property, and hereby accepts
all recorded exceptions to title shown on the Title Report excluding any liens
set forth in Section 5 above which Seller is obligated to remove.
     7. Title Insurance Policy. At Closing, Agency’s fee simple title to the
Property shall be insured by a CLTA standard coverage owner’s policy of title
insurance in the amount of the Purchase Price, issued by the Title Company
(collectively the “Title Policy”). Agency shall be responsible for obtaining any
survey of the Property at its own expense. The Title Policy shall insure the fee
simple interest in the Property is free and clear of all liens, as set forth in
Section 5 of this Agreement. Seller agrees to pay the premium charged for a
standard owner’s policy and Agency shall pay for all extended coverage and any
endorsements Agency seeks to obtain. Agency’s requested endorsements or extended
coverage shall not delay the Closing or constitute a condition to Closing.
     8. Escrow.
          8.1 Opening Escrow. Agency agrees to open an escrow at First American
Title Insurance Company located at 1 First American Way, Santa Ana, California
92702, Attention: Kathleen Huntsman, Escrow Officer (“Escrow Company”) in
accordance with this Agreement. This Agreement constitutes the joint escrow
instructions of Agency and Seller, and the escrow agent to whom these
instructions are delivered (“Escrow Agent”) is hereby empowered to act under
this Agreement.
          8.2 Grant Deed. Seller shall execute and deliver a Grant Deed to
Agency (the “Grant Deed”) concurrently with this Agreement, in accordance with
Section 5 of this Agreement. A true and correct copy of the Grant Deed is
attached hereto as Exhibit “B”, and is incorporated by this reference. As soon
as possible after opening of escrow, Agency will deposit the executed Grant
Deed, with a Certificate of Acceptance attached, with Escrow Agent on Seller’s
behalf. Deposit of the Purchase Price and share of closing costs shall be made
by Agency one (1) business day prior to the Close of Escrow, provided the
Agency’s and Seller’s conditions to closing set forth in this Agreement,
including in particular Section 11, are satisfied. Agency and Seller agree to
deposit with Escrow Agent any additional instruments as may be necessary to
complete this transaction.

-2-



--------------------------------------------------------------------------------



 



          8.3 Insurance. Any existing insurance policies for fire or casualty on
the Property will continue to be maintained by Seller, at Sellers sole expense,
until the Close of Escrow. Insurance policies are not to be transferred, and
Seller will cancel its own policies after Close of Escrow.
          8.4 Escrow Account. All funds received by Escrow Agent shall be
deposited in a general escrow account doing business in the State of California
which is insured by the FDIC.
     9. Tax Adjustment Procedure.
     ESCROW AGENT IS AUTHORIZED AND IS INSTRUCTED TO COMPLY WITH THE FOLLOWING
TAX ADJUSTMENT PROCEDURE AS OF THE CLOSING DATE:
          9.1 Delinquent Taxes. Escrow Agent shall pay and charge Seller for any
unpaid delinquent property taxes and/or penalties and interest thereon, and for
any delinquent assessments or bonds encumbering the Property at the Closing.
          9.2 Proration. All current property taxes shall be prorated through
Escrow as of the date of the Close of Escrow, using the customary procedures of
the Escrow Agent. Notwithstanding the foregoing, Seller shall be responsible for
and shall pay outside escrow any property taxes assessed against the Property,
which are applicable to any period of time prior to the Close of Escrow that
were not paid through Escrow as a result of any errors in the proration or
otherwise.
          9.3 Refund of Taxes. Seller shall have the sole right, after the Close
of Escrow, to apply to the Orange County Tax Collector for refund of any excess
property taxes, which have been paid by Seller with respect to the Property.
This refund would apply to the period after Agency’s acquisition, pursuant to
Revenue and Taxation Code Section 5096.7.
          9.4 Miscellaneous Prorations. All other items of income and expense
normally apportioned in sales of real property in similar situations in the
jurisdiction where each Property is located, shall be prorated at Closing by
Escrow Agent.
     10. Escrow Agent Authorization.
     AT CLOSING, ESCROW AGENT IS AUTHORIZED TO, AND SHALL:
          10.1 Agency and Seller. Pay and charge Agency fifty percent (50%) and
Seller fifty percent (50%) of all usual escrow fees, charges, and costs.
          10.2 Agency. Pay and charge Agency for transfer taxes and documentary
stamp taxes which arise from conveyance of the Property to Agency. Agency shall
pay all premiums, charges and fees of the Title Company in excess of the premium
for a standard owners CLTA title policy in the amount of the Purchase Price
including for the Agency’s account the cost of any extended coverage and any
affirmative endorsements.

-3-



--------------------------------------------------------------------------------



 



          10.3 Seller. Pay and deduct from the amounts payable to Seller any
amount necessary to place title in the condition necessary to satisfy Section 5
of this Agreement, up to and including the total amount of unpaid monetary liens
(other than non-delinquent taxes and assessments), principal and interest on
note(s) secured by mortgage(s) or deed(s) of trust on the Property, and all
other amounts due and payable in accordance with the terms and conditions of
said trust deed(s) or mortgage(s) including late charges and penalties, if any,
for payment in full in advance of maturity. The Seller shall pay the title
insurance premium for a standard CLTA policy of title insurance in the amount of
the Purchase Price. Seller. Pay and deduct from amounts payable by Seller under
Section 5 of this Agreement, any amount necessary to satisfy any delinquent
taxes on the Property together with penalties and interest thereon, and/or
delinquent assessments or bonds, except those in accordance with the terms of
this Agreement.
          10.4 Disbursement. Promptly disburse funds and deliver the Grant Deed
for recordation when conditions of this Escrow have been fulfilled by Agency and
Seller.
          10.5 Closing Statement. Prior to the Close of Escrow, Escrow Agent
shall provide Seller and Agency with a proposed closing statement for review and
comment setting forth the payments and charges articulated in this Section.
          10.6 Close of Escrow.
     (a) The term “Closing” or “Close of Escrow,” if and where written in these
instructions, shall mean the date the Grant Deed and other necessary instruments
of conveyance are recorded in the office of the Orange County Recorder.
Recordation of instruments delivered through this escrow is authorized, if
necessary or proper upon the Title Company’s irrevocable commitment to issue the
Title Policy described in Section 7 of this Agreement.
     (b) Close of Escrow will not occur until all of the terms and conditions of
this Agreement have been satisfied or waived, including but not limited to the
conditions in Section 11.
     (c) Close of Escrow shall occur three (3) business days following the
Agency’s obtaining a funding commitment for its tax allocation bonds to acquire
the Property, but in no event later than July 1, 2011 (“Closing Date”). Agency
agrees to use commercially diligent efforts to obtain a funding commitment for
its tax allocation bonds to acquire the Property as soon as possible, and give
Seller written notification of same.
          10.7 Reserved.
          10.8 Time Limits. All time limits within which any matter specified is
to be performed may be extended only by mutual agreement of the parties in their
sole and absolute discretion. Any amendment of, or supplement to, any
instructions must be in writing.
          10.9 Time of the Essence. TIME IS OF THE ESSENCE IN THESE INSTRUCTIONS
AND ESCROW IS TO CLOSE AS SOON AS POSSIBLE. If this Escrow is not in a condition
to close on or before July 1, 2011, this Agreement shall automatically

-4-



--------------------------------------------------------------------------------



 



terminate without further instruction by the parties. No such termination shall
release either party then in default from liability for such default.
          10.10 Escrow Agent Responsibility. The responsibility of the Escrow
Agent under this Agreement is expressly limited to Sections 1, 2, 3, 4, 5, 6, 7,
8, 9, 10, 11, 12, 13, 14, 15, 17, 22, 26, 27, 28, 29, 30, 31, 32, 33, and 34 and
to its liability under the Title Policy.
     11. Conditions Precedent to Close of Escrow.
          11.1 Agency’s Conditions Precedent to Closing. The obligation of
Agency to complete the purchase of the Property is subject to the satisfaction
of the following conditions, waivable in Agency’s discretion:
     (a) Seller has delivered through Escrow an executed and recordable Grant
Deed sufficient to convey fee simple title to the Agency as set forth in
Sections 5 and 8.2.
     (b) Seller has delivered through Escrow any funds and additional documents
as are reasonably necessary to comply with Seller’s obligations under this
Agreement.
     (c) Seller shall not be in default of any of its obligations under the
terms of this Agreement, and all representations of Seller herein are true and
correct.
     (d) Escrow Agent shall be committed to deliver to Agency a Title Policy as
required by Section 7 hereof.
     (e) Agency shall not have terminated this Agreement, to the extent
termination is expressly permitted hereunder.
     (f) The Agency Board has approved this Agreement pursuant to Section 3.1
above.
          11.2 Seller’s Conditions Precedent to Closing. The obligation of
Seller to complete the sale of the Property is subject to the satisfaction of
the following conditions waivable in Seller’s discretion:
     (a) Agency is not in default of any of its obligations under the terms of
this Agreement, and all representations of Agency herein are true and correct.
     (b) Agency shall have deposited with the Escrow Agent immediately available
funds in an amount equal to the Purchase Price and the Agency’s share of costs
described herein.
     (c) Agency has delivered any documents as are reasonably necessary to
comply with Agency’s obligations hereunder.
     (d) Seller shall not have terminated this Agreement, to the extent
termination is expressly permitted hereunder.

-5-



--------------------------------------------------------------------------------



 



     12. Delivery of Possession. Seller shall deliver the Property to Agency at
the Close of Escrow free and clear of all, leases, licenses and all possessory
rights of any kind or nature, except as is specifically stated herein to the
contrary.
     13. Due Diligence Approval. Prior to the Effective Date, Seller has
delivered to Agency for review copies of those documents, materials and
information relating to the Property that are listed on Exhibit “C” attached
hereto (“Property Documents”), and Seller has made available for Agency’s review
any other documents in Seller’s possession relating to the Property excluding
any proprietary, privileged or confidential materials. Agency acknowledges and
agrees that Seller’s Property Documents were provided by Seller to accommodate
and facilitate Agency’s investigations relating to the Property and that, except
as expressly set forth herein, Seller makes no representations and warranties of
any kind regarding the accuracy or thoroughness of the information contained in
the Property Documents and Agency shall not be entitled to rely on the Property
Documents. Agency must perform its own due diligence investigation of the
Property. Prior to the Effective Date Agency has been given the opportunity to
perform any testing, investigations and studies relating to the Property that
Agency desired in its sole and absolute discretion. Agency has completed all of
its due diligence investigations relating to the Property and upon execution of
this Agreement hereby irrevocably and unconditionally approves of the Property.
     14. [Intentionally Omitted]
     15. Loss or Damage to Improvements. Any material loss or damage to the
Property, including any improvements thereon, by fire or other casualty,
occurring prior to the recordation of the Grant Deed shall be at the risk of
Seller. In the event that a material loss or damage to the real property or any
improvements thereon, by fire or other casualty, occurs prior to the recordation
of the Grant Deed, Agency, in its discretion, may elect to either: (i) acquire
the Property pursuant to this Agreement and have Seller pay to Agency the
proceeds of any insurance policy or policies payable to Seller by reason of such
casualty, and the Purchase Price shall be reduced by the amount of any
deductible payable under the insurance policy; or (ii) terminate this Agreement.
     16. Remedies. In the event Seller defaults and as a result of such default
fails to convey the Property to Agency in accordance with the terms of this
Agreement, Agency as its sole and exclusive remedies for such default may either
(i) terminate this Agreement; or (ii) within thirty (90) days of such Seller
default file a legal action; provided, however, Agency waives any claims for
consequential or punitive damages.
     17. Possession and Disposition of Personal Property. Possession of the
Property at the Close of Escrow shall be given to Agency upon the recording of
the Grant Deed. All of the furniture, furnishings, and other personal property
not physically connected to the Property or to any building or structure located
thereon (collectively “Personal Property”) shall remain the property of Seller,
except as may be specifically agreed between the parties to the contrary in
writing. Seller shall remove or otherwise dispose of all Personal Property
located on the Property, no later than fifteen (15) days after the Close of
Escrow. All Personal Property remaining on the Property after fifteen (15) days
following the Close of Escrow shall automatically become the property of Agency
and Agency may dispose of same without liability

-6-



--------------------------------------------------------------------------------



 



as it alone sees fit. Seller agrees that Agency shall not be liable for any loss
of or damage to the Personal Property, regardless of when loss or damage occurs.
Notwithstanding the foregoing, if Agency is required to dispose of any Personal
Property left by Seller, Seller shall be required to pay to Agency the
reasonable cost of its removal and disposal. Seller shall immediately pay these
costs upon receipt of a written demand from the Agency detailing the costs
incurred.
     18. Warranties, Representations, and Covenants of Seller. Seller hereby
warrants, represents, and covenants to Agency that:
          18.1 Pending Claims. To the best of Seller’s knowledge, there are no
actions, suits, claims, legal proceedings, or any other proceedings affecting
the Property or any portion thereof, at law, or in equity before any court or
governmental entity, domestic or foreign.
          18.2 Encroachments. To the best of Seller’s knowledge, there are no
encroachments onto the Property by improvements on any adjoining property, nor
to the best of Seller’s knowledge do any buildings or improvements located on
the Property encroach on other properties.
          18.3 Rental and Leasehold Interests. There are no third parties in
possession of any portion of the Property as lessees, tenants at sufferance, or
invitees, and there are no leases or other agreements concerning all or any
portion of the Property exceeding a period of one month.
          18.4 Condition of Property. Up until the Close of Escrow, Seller shall
continue to maintain the Property in accordance with its past practices.
          18.5 Environmental. Except as has been specifically disclosed to
Agency in the Property Documents (as defined below), to the best of Seller’s
knowledge there are no Hazardous Materials located on the Property in violation
of applicable law. If Seller becomes aware of any facts, documents or
information at any time which indicates the potential presence of Hazardous
Materials on the Property, other than those facts which have already been
disclosed in the Property Documents, Seller shall immediately notify Agency of
those facts. The term “Hazardous Material” as used in this Agreement shall mean
any product, substance, chemical, material or waste whose presence, nature,
quantity and/or intensity of existence, use, manufacture, disposal,
transportation, spill release or effect, either by itself or in combination with
other materials expected to be on the Property: (i) is potentially injurious to
the public health, safety or welfare, the environment or the Property; (ii) is
or becomes regulated or monitored by any federal, state or local governmental
authority; or (iii) is a basis for liability of either Seller or Agency to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Materials shall specifically include, but not be limited to,
hydrocarbons, petroleum, gasoline, crude oil or any products, by-products or
fractions thereof, or any material or substance which is: (i) defined as a
“hazardous waste,” “acutely hazardouswaste,” “restricted hazardous waste,” or
“extremely hazardous waste” under Section 25115, 25117 or 25122.7, or listed
pursuant to Section 25140 of the California Health and Safety Code, Division 20,
Chapter 6.5 (Hazardous Waste Control Law); (ii) defined as “hazardous substance”
under Section 25316 of the California Health and Safety Code, Division 20,
Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance Account Act);
(iii) defined as a “hazardous material,” “hazardous substance,” or “hazardous
waste” under Section 25501 of the California

-7-



--------------------------------------------------------------------------------



 



Health and Safety code, Division 20, Chapter 6.95 (Hazardous Materials Release
Response Plans and Inventory); (iv) defined as a “hazardous substance” under
Section 25281of the California Health and Safety Code, Division 20, Chapter 6.7
(Underground Storage of Hazardous Substances); (v) petroleum; (vi) asbestos;
(vii) polychlorinated byphenyls; (viii) designated as a “hazardous substance”
pursuant to the Clean Water Act, 33 U.S.C. § 1321; (ix) defined as a toxic
pollutant pursuant to the Clean Water Act, 33 U.S.C. Section 1317; (ix) defined
as a “hazardous waste” pursuant to the Resource Conservation and Recovery Act,
42 U.S.C. § 6903; or (x) defined as a “hazardous substance” pursuant to the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
Section 9601.
          18.6 Seller’s Title. Until the Close of Escrow, Seller shall not do
anything, which would impair Seller’s title to any of the Property.
          18.7 Utilities. To the best of Seller’s knowledge, all utilities,
without limitation, including gas, electricity, water, sewage, and telephone,
are available to the Property.
          18.8 Conflict with Other Obligation. To the best of Seller’s
knowledge, neither the execution of this Agreement nor the performance of the
obligations herein will conflict with, or breach any of the provisions of any
bond, note, evidence of indebtedness, contract, lease covenants, conditions and
restriction, or other agreement or instrument to which Seller or Seller’s
Property may be bound.
          18.9 Authority. Seller is the owner of and has the full right, power,
and authority to sell, convey, and transfer the Property to Agency as provided
herein and to carry out Seller’s obligations hereunder.
          18.10 Bankruptcy. Seller is not the subject of a bankruptcy
proceeding, and permission of a bankruptcy court is not necessary for Seller to
be able to transfer the Property as provided herein.
          18.11 Leasing. Seller warrants that starting from the Effective Date
up through the Close of Escrow Seller shall not enter into any new leases,
agreements or encumbrances, and no amendments to the preceding, that would
affect the Property following the Closing, without first obtaining Agency’s
prior written consent, which consent shall not be unreasonably withheld or
delayed.
          18.12 Change of Situation. Until the Close of Escrow, Seller shall,
upon learning of any fact or condition that would cause any of the warranties
and representations in this Section 18 not to be true as of the Close of Escrow,
immediately give written notice of such fact or condition to Agency.
          18.13 Definition of Actual Knowledge. References in this Section 18 to
the “actual knowledge” of Seller shall refer only to the actual knowledge of the
individual Seller representatives who are responsible for handling the ownership
and operation of the Property (which knowledge shall not include any imputed or
constructive knowledge), and shall not be construed to impose upon such
designated individuals any duty to investigate the matter to which such actual
knowledge, or the absence thereof, pertains or impose any personal liability on
such individual. No claim for a breach of any representation or warranty of
Seller shall be actionable

-8-



--------------------------------------------------------------------------------



 



or payable if the breach in question results from or is based on a condition,
state of facts or other matter which was disclosed by Seller to Agency in
writing prior to Closing. Agency shall be deemed to have actual knowledge of all
information in the Title Report and Property Documents. In the event that Agency
has actual knowledge of any breach of a Seller representation, warranty and/or
covenant prior to the Closing and elects to proceed with the Close of Escrow,
then Agency shall be deemed to have irrevocably and unconditionally waived such
breach.
     19. AS-IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY
DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, THE SELLER HAS NOT
MADE, AND THE PURCHASER HAS NOT RELIED ON, ANY INFORMATION, PROMISE,
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, REGARDING THE PROPERTY, WHETHER
MADE BY THE SELLER, ON THE SELLER’S BEHALF OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY, THE FINANCIAL CONDITION OF
THE TENANTS UNDER THE LEASES, TITLE TO OR THE BOUNDARIES OF THE PROPERTY, PEST
CONTROL MATTERS, SOIL CONDITIONS, THE PRESENCE, EXISTENCE OR ABSENCE OF
HAZARDOUS WASTES, TOXIC SUBSTANCES OR OTHER ENVIRONMENTAL MATTERS, COMPLIANCE
WITH BUILDING, HEALTH, SAFETY, LAND USE AND ZONING LAWS, REGULATIONS AND ORDERS,
STRUCTURAL AND OTHER ENGINEERING CHARACTERISTICS, TRAFFIC PATTERNS, MARKET DATA,
ECONOMIC CONDITIONS OR PROJECTIONS, HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL DEFECTS OR
CONDITIONS, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS. FURTHERMORE,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY DOCUMENTS TO BE
DELIVERED TO THE PURCHASER AT THE CLOSING, PURCHASER HAS NOT RELIED AND WILL NOT
RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR
FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING AND ANY OTHER INFORMATION
PERTAINING TO THE PROPERTY OR THE MARKET AND PHYSICAL ENVIRONMENTS IN WHICH THEY
ARE LOCATED. THE PURCHASER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT OR IN ANY DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE
CLOSING, (I) THE PURCHASER HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF
RELYING UPON ITS OWN INVESTIGATION OR THAT OF ITS CONSULTANTS WITH RESPECT TO
THE PHYSICAL, ENVIRONMENTAL, ECONOMIC AND LEGAL CONDITION OF THE PROPERTY AND
(II) THE PURCHASER IS NOT RELYING UPON THE PROPERTY DOCUMENTS. THE PURCHASER HAS
INSPECTED THE PROPERTY

-9-



--------------------------------------------------------------------------------



 



AND IS FULLY FAMILIAR WITH THE PHYSICAL CONDITION THEREOF AND, SUBJECT TO THE
REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT, SHALL PURCHASE THE
PROPERTY IN ITS “AS IS”, “WHERE IS” AND “WITH ALL FAULTS” CONDITION ON THE
CLOSING DATE. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE
EVENT THAT PURCHASER HAS ACTUAL KNOWLEDGE OF THE DEFAULT OF SELLER (A “KNOWN
DEFAULT”), BUT NONETHELESS ELECTS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY AND PROCEEDS TO CLOSING, THEN THE RIGHTS AND REMEDIES OF PURCHASER SHALL
BE WAIVED WITH RESPECT TO SUCH KNOWN DEFAULT UPON THE CLOSING AND SELLER SHALL
HAVE NO LIABILITY WITH RESPECT THERETO. EXCEPT IN THE EVENT OF SELLER’S FRAUD,
AND EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY DOCUMENTS TO BE
DELIVERED TO THE PURCHASER AT THE CLOSING, FROM AND AFTER THE CLOSING, PURCHASER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE IRREVOCABLY AND UNCONDITIONALLY WAIVED, RELINQUISHED AND
RELEASED SELLER (AND SELLER’S MEMBERS OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION OR RECOVERY, INCLUDING WITHOUT LIMITATION THOSE ARISING UNDER CERCLA,
HSAA AND/OR THE POLANCO ACT, EXCEPT FOR FRAUD AND SELLER’S OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING CAUSES OF ACTION IN TORT OTHER THAN FRAUD), LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT
COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER
MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S MEMBERS, OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR
ARISING OUT OF THE PROPERTY ITS OPERATION ANY WAY IN CONNECTION WITH THE
FOREGOING. AGENCY EXPRESSLY WAIVES THE BENEFITS OF ANY PROVISION OR PRINCIPLE OF
FEDERAL STATE OR LOCAL LAW OR REGULATION THAT MAY LIMIT THE SCOPE OR EFFECT OF
THE FOREGOING WAIVER AND RELEASE INCLUDING, WITHOUT LIMITATION, THE PROVISIONS
OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES: “A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR” OR
EQUIVALENT LAW OF ANY JURISDICTION, TO THE EXTENT APPLICABLE.
     This release by Agency shall constitute a complete defense to any claim,
cause of action, defense, contract, liability, indebtedness or obligation
released pursuant to this release. Nothing in this release shall be construed as
(or shall be admissible in any legal action or proceeding as)

-10-



--------------------------------------------------------------------------------



 



an admission by Seller or any other released party that any defense,
indebtedness, obligation, liability, claim or cause of action exists which is
within the scope of those hereby released.
________________
Agency’s Initials
     20. Warranties and Representations of Agency. The person executing any
instruments for or on behalf of each party to this Agreement is fully authorized
to act on behalf of that party and the Agreement is valid and enforceable
against each party to this Agreement in accordance with its terms and each
instrument to be executed pursuant hereto or in connection therewith.
     21. Indemnity.
          21.1 Seller Indemnity. Seller agrees to, and hereby does, indemnify,
defend and hold harmless Agency from and against all claims, liabilities,
damages and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) which may be asserted by a third party against Agency based
solely on the acts or omissions of Seller with regard to the Property occurring
prior to Closing.
          21.2 Agency Indemnity. Agency agrees to, and hereby does, indemnify,
defend and hold harmless Seller from and against all claims, liabilities,
damages and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) which may be asserted by a third party against Seller based
solely on the acts or omissions of Agency with regard to the Property occurring
after Closing.
          21.3 Limited Effect. Nothing contained in this Section 21 is intended
to nor shall in any way limit the effect of the AS-IS provisions and related
disclaimer provisions or the release provisions in this Agreement; expand the
scope or duration of any of the representations and warranties contained in this
Agreement; or otherwise give rise to any claim or cause of action by either
Party against the other, except in the event of a claim by a third party against
Seller or Agency which gives rise to the indemnity obligations set forth in this
Section 21. In the event of any inconsistency between the AS-IS and release
provisions in this Agreement and the indemnity provisions in this Article 21,
the AS-IS and release provisions shall control.
     22. Mutually Prepared Agreement. The parties acknowledge that this
Agreement was the subject of negotiations between the parties and shall be
considered as being mutually prepared. Each of the Parties specifically
represents and warrants to the other Party was advised to have this Agreement
reviewed by legal counsel of their choice.
     23. Tax Bonds Allocation Contingency. It is understood and agreed between
the parties that the completion of this transaction, and the Close of Escrow, is
expressly contingent upon Agency’s ability to use Redevelopment Agency tax
allocation bond proceeds for the Purchase Price in accordance with
Section 10.7(c). Therefore, Agency may terminate this Agreement at any point
prior to the Closing Date with no further obligation to Seller, if it
determines, in is sole and absolute discretion, that the Agency’s funds are not
available or otherwise cannot be used to purchase the Property.

-11-



--------------------------------------------------------------------------------



 



     24. Seller Release. Seller agrees that the payment to be made pursuant to
this Agreement constitutes a complete, full, fair, and final settlement of all
claims that Releasors may have against any of the “Releasees” (as those terms
are defined in Section 24(b) of this Agreement) arising out of the Agency’s
acquisition of the Property, the project for which the Property is being
acquired, or the displacement of Releasors from the Property (the “Released
Claims”). By way of example, such Released Claims shall include, but not be
limited to, any claims for compensation for the fee simple interest in the
Property; any claims for pre-condemnation damages, severance damages, or loss of
business goodwill; any claims for costs, interest, or attorney’s fees; any
claims based upon any allegations of Releasors that the Agency failed to comply
with its adopted Redevelopment Plan for the Redevelopment Project Area in which
the Property is located, the Agency’s adopted rules for owner participation and
business re-entry, and any alleged Agency obligations arising out of any
previous actions relating to solicitation of requests for proposals for
redevelopment of the Property and/or the Agency’s entering into any negotiations
or agreements with respect thereto; any claims for relocation assistance and
relocation costs arising out of, based upon, or relating to, relocation
assistance or benefits owing under Government Code § 7260 et seq., Title 25 of
the California Code of Regulations, Section 6000 et seq., or under any other
federal, state or local relocations statutes, regulations or guidelines,
including but not limited to regulations or guidelines of Agency or the City of
Westminster; and any other similar claims. This release shall apply to all such
Released Claims, whether arising under the United States or California
Constitutions or under any federal, state, or local law, statute, ordinance,
regulation, rule, official policy, court order, or common law.
     Releasors acknowledge that they have been advised of and understand the
provisions of Section 1542 of the California Civil Code, which provides as
follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
_______________
Seller Initials
     Being aware of said code section, the Releasors hereby expressly waive and
relinquish any rights or benefits each may have thereunder, as well as under any
other state or federal statutes or common law principles of similar effect.
     (a) As used herein, the term “Releasors” shall include Seller, and its
officers, agents, members, employees, subcontractors, heirs, executors,
successors, and assigns. The term “Releasees” shall include the Agency and the
City of Westminster, and their respective elected and appointed officials,
officers, directors, employees, attorneys, accountants, or other professionals
and agents.

-12-



--------------------------------------------------------------------------------



 



     (b) Releasors shall and do hereby release and discharge Releasees from and
against all claims, penalties, actions or causes of action, obligations, and
demands of any kind relating to the Released Claims.
     25. Waiver, Consent and Remedies. Each provision of this Agreement to be
performed by Agency and Seller shall be deemed both a covenant and a condition
and shall be a material consideration for Seller’s and Agency’s performance
hereunder, as appropriate, and any breach thereof by Agency or Seller shall be
deemed a material default hereunder. Either party may specifically and expressly
waive in writing any portion of this Agreement or any breach thereof, but no
such waiver shall constitute a further or continuing waiver of a preceding or
succeeding breach of the same or any other provision. A waiving party may at any
time thereafter require further compliance by the other party with any breach or
provision so waived. The consent by one party to any act by the other for which
such consent was required shall not be deemed to imply consent or waiver of the
necessity of obtaining such consent for the same or any similar acts in the
future. No waiver or consent shall be implied from silence or any failure of a
party to act, except as otherwise specified in this Agreement. Except as set
forth in Section 16 above, all rights, remedies, undertakings, obligations,
options, covenants, conditions and agreements contained in this Agreement shall
be cumulative and no one of them shall be exclusive of any other. Except as
otherwise specified in this Agreement either party hereto may pursue any one or
more of its rights, options or remedies hereunder or may seek damages or
specific performance in the event of the other party’s breach hereunder, or may
pursue any other remedy at law or equity, whether or not stated in this
Agreement.
     26. Attorney’s Fees. In the event any declaratory or other legal or
equitable action is instituted between Seller, Agency and/or Escrow Agent in
connection with the enforcement, breach or rescission of this Agreement, then as
between Agency and Seller, the prevailing party shall be entitled to recover
from the losing party all of its costs and expenses, including court costs and
reasonable attorneys’ fees, expert witnesses and all fees, costs and expenses
incurred on any appeal or in collection of any judgment.
     27. Notices. Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand or by mail or Federal Express or similar expedited commercial
carrier, addressed to the recipient of the notice, postpaid and registered or
certified with return receipt requested (if by mail), or with all freight
charges prepaid (if by Federal Express or similar carrier). All notices required
or permitted to be sent hereunder shall be deemed to have been given for all
purposes of this Agreement upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a business day or is required to be delivered on or before a specific day which
is not a business day, the day of receipt or required delivery shall
automatically be extended to the next business day.

     
IF TO SELLER:
  IF TO AGENCY:
 
   
COP — Goldenwest, LLC
  Attn: Redevelopment Agency Director
1920 Main Street, Suite 400
  Westminster City Hall
Irvine, CA 92614
  8200 Westminster Blvd.
Attn: Mr. Jon Carley/Dag Wilkinson
  Westminster, CA 92683

- 13 -



--------------------------------------------------------------------------------



 



     Any party may from time to time, by written notice to the other, designate
a different address, which shall be substituted for that specified above.
     28. Default. Failure or delay by either party to perform any covenant,
condition or provision of this Agreement within the time provided herein
constitutes default under this Agreement. The injured party shall give written
notice of default to the party in default, specifying the default complained of.
The defaulting party shall immediately commence to cure such default and shall
diligently complete such cure within three (3) days from the date of the notice.
The injured party shall have the right to terminate this Agreement by written
notice to the other party in the event of a default, which is not cured within
the time set forth herein.
     29. Entire Agreement. This Agreement and its exhibits constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and the final, complete and exclusive expression of the terms and conditions
thereof. All prior agreements, representations, negotiations and understanding
of the parties hereto, oral or written, express or implied, are hereby
superseded and merged herein.
     30. Governing Law and Venue. This Agreement and the exhibits attached
hereto have been negotiated and executed in the State of California and shall be
governed by and construed under the laws of the State of California. The parties
consent to the jurisdiction of the California Courts with venue in Orange
County.
     31. Invalidity of Provision. If any provision of this Agreement as applied
to any party or to any circumstance shall be adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the same shall in no
way affect, (to the maximum extent permissible by law), any other provision of
this Agreement, the application of any such provision under circumstances
different from those adjudicated by the court, or the validity or enforceability
of this Agreement as a whole.
     32. Amendments. No addition to or modification of any provision contained
in this Agreement shall be effective unless fully set forth in writing by Agency
and Seller.
     33. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.
     34. Time of Essence. Time is of the essence of each provision of this
Agreement.
     35. Broker Fees. Each of the parties hereto represents to the other parties
that it dealt with no broker, finder or like agent in connection with this
Agreement or the transactions contemplated hereby other than Grubb & Ellis which
Seller shall compensate under a separate written agreement if and only if the
Closing occurs. Each party shall indemnify and hold harmless the other party and
its respective legal representatives, heirs, successors and assigns from and
against any loss, liability or expense, including reasonable attorneys’ fees,
charges and disbursements arising out of any claim or claims for commissions or
other compensation for

- 14 -



--------------------------------------------------------------------------------



 



bringing about this Agreement or the transactions contemplated hereby made by
any other broker, finder or like agent, if such claim or claims are based in
whole or in part on dealings with the indemnifying party. The provisions of this
Section shall survive the Closing.
     36. Assignment. The terms and conditions, covenants, and agreements set
forth herein shall apply to and bind the heirs, executors, administrators,
assigns and successors of the parties hereto; provided, however, neither party
shall have the right to assign this Agreement without the consent of the other
party.
     37. Cooperation. Each party agrees to cooperate with the other in the
Closing of this transaction and, in that regard, to sign any and all documents
which may be reasonably necessary, helpful, or appropriate to carry out the
purposes and intent of this Agreement including, but not limited to, releases or
additional agreements.
     38. Section Headings. The section headings contained in this Agreement are
for the reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
[the remainder of this page intentionally left blank]

- 15 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year set forth herein above.

          AGENCY:

WESTMINSTER REDEVELOPMENT AGENCY,
    By:   /s/ Mitchell Walker     Executive Director         

          ATTEST:
    By:   /s/ Robin Roberts     Agency Secretary   

          APPROVED AS TO FORM:
    By:   /s/ Richard Jones     Richard Jones,      Agency General Counsel   

          SELLER:

COP — GOLDENWEST, LLC, a California limited liability company
    By:   /s/ Sharon Kaiser     Name:   Sharon Kaiser     Title:   Authorized
Signatory  

- 16 -



--------------------------------------------------------------------------------



 



Exhibit “A”
(Legal Description of Property)
PARCEL 2 OF LLA #2003-01 RECORDED DECEMBER 12, 2003 AS INSTRUMENT NO.
2003001474811 OF OFFICIAL RECORDS.
EXCEPTING AN UNDIVIDED ONE-HALF INTEREST IN AND TO ALL RIGHTS TO OIL, LYING 500
FEET BELOW THE SURFACE AS USED HEREIN SHALL MEAN RIGHTS TO ALL GAS, OIL,
PETROLEUM, AND OTHER HYDROCARBON SUBSTANCES IN, UNDER OR THAT MAY BE PRODUCED OR
RECOVERED FROM THAT PORTION OF SAID LAND BELOW A DEPTH OF 500 FEET FROM ITS
SURFACE, AS CONVEYED TO GOLDEN WEST INDUSTRIAL PARKS, A CALIFORNIA CORPORATION,
BY DEED RECORDED JULY 06, 1967 IN BOOK 8308, PAGE 359 OF OFFICIAL RECORDS.
ALSO EXCEPTING THEREFROM THE UNDERGROUND WATER RIGHTS, BUT WITHOUT RIGHTS OF
ENTRY TO THE SURFACE AS DEDICATED TO THE CITY OF WESTMINSTER.
APN: 142-421-13 and 142-315-03

-17-



--------------------------------------------------------------------------------



 



Exhibit “B”
FORM OF GRANT DEED
RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:
Westminster City Hall
8200 Westminster Blvd.
Westminster, CA 92683
Attn: Redevelopment Agency Director
AND ALL TAX STATEMENTS TO:
SAME AS ABOVE

      DOCUMENTARY TRANSFER TAX IS NOT OF PUBLIC RECORD
AND IS SHOWN ON A SEPARATE SHEET ATTACHED TO THIS DEED   SPACE ABOVE THIS LINE
FOR RECORDER’S USE

GRANT DEED
     FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, COP —
Goldenwest, LLC, a California limited liability company (“Grantor”), hereby
grants to Westminster Redevelopment Agency (“Grantee”), the real property
located in the City of Westminster, County of Orange, State of California,
described on Exhibit 1 attached hereto and made a part hereof (the “Real
Property”).
     Such real property is also conveyed to Grantee subject to all liens,
encumbrances, easements, covenants, conditions and restrictions and other
matters of record, all of which matters are specifically incorporated herein by
this reference.

            GRANTOR:

COP — GOLDENWEST, LLC, a California limited
liability company
      By:           Name:           Its:     

-18-



--------------------------------------------------------------------------------



 



State of California         )
County of                      )
On                                         , before me,
                                                             , Notary Public,
(here insert name and title of the officer)
personally
appeared                                                                
                                                                            ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument, and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                                         
(Seal)
State of California       )
County of                    )
On                                          , before me,                  
                                                                 , Notary
Public,
(here insert name and title of the officer)
personally appeared
                                                                 
                                                       , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                                         
(Seal)

-19-



--------------------------------------------------------------------------------



 



Exhibit 1 to Grant Deed
Legal Description
Real property in the City of Westminster, County of Orange, State of California,
described as follows:
PARCEL 2 OF LLA #2003-01 RECORDED DECEMBER 12, 2003 AS INSTRUMENT NO.
2003001474811 OF OFFICIAL RECORDS.
EXCEPTING AN UNDIVIDED ONE-HALF INTEREST IN AND TO ALL RIGHTS TO OIL, LYING 500
FEET BELOW THE SURFACE AS USED HEREIN SHALL MEAN RIGHTS TO ALL GAS, OIL,
PETROLEUM, AND OTHER HYDROCARBON SUBSTANCES IN, UNDER OR THAT MAY BE PRODUCED OR
RECOVERED FROM THAT PORTION OF SAID LAND BELOW A DEPTH OF 500 FEET FROM ITS
SURFACE, AS CONVEYED TO GOLDEN WEST INDUSTRIAL PARKS, A CALIFORNIA CORPORATION,
BY DEED RECORDED JULY 06, 1967 IN BOOK 8308, PAGE 359 OF OFFICIAL RECORDS.
ALSO EXCEPTING THEREFROM THE UNDERGROUND WATER RIGHTS, BUT WITHOUT RIGHTS OF
ENTRY TO THE SURFACE AS DEDICATED TO THE CITY OF WESTMINSTER.
APN: 142-421-13 and 142-315-03

-20-



--------------------------------------------------------------------------------



 



Certificate of Acceptance
This to certify that the interest in real property conveyed by the foregoing
Grant Deed, from COP-Goldenwest, LLC, a California limited liability company to
the Westminster Redevelopment Agency (the “Agency”) is hereby accepted by the
undersigned officer of the Agency, on behalf of the Agency, pursuant to the
authority granted by Agency Resolution _____, and the Agency consents to the
recordation hereof by its duly authorized officer.

                Dated: _______, 2011  By:           Name:           Title:      
 

ATTEST:
______________________
City Clerk

         
State of California
    )  
County of San Bernardino
    )  

     On                                                                    
              , before me,
                                                       
                         ,
                                                                           
                                              (insert name and title of the
officer)

Notary Public, personally appeared ___________________________, who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
     I certify under PENALTY OF PERJURY under the laws of the State of
California that the foregoing paragraph is true and correct.
     WITNESS my hand and official seal.

     
Signature                                                            
  (Seal)

-21-



--------------------------------------------------------------------------------



 



Exhibit “C”
List of Due Diligence Documents
ALTA Survey (hard copy sent by over-night mail; all of the other documents
listed below were sent electronically)
Advertising Sign (Billboard) Lease
Physical Inspection Reports: 1) Probable Maximum Loss Report dated 1/30/07; 2)
Property Condition Report dated 9/05/06; 3) Zoning & Site Requirements Summary
dated 9/15/06; 4) Mechanical Electrical Plumbing & Fire Protection Report dated
8/25/06; 5) Structural Observation Of Roof dated 11/14/06; 6) Roof Inspection
Report dated 11/13/10
Vendor Contracts (Monster Security Camera Monitor Contract; Bay Alarm Burglar
Alarm Monitor Contract; Bay Alarm Fire Monitor Contract
Environmental Documents (there was a link to a zip file full of information)

•   Letter from Environ dated November 10, 2006 re: Focused Ground Water
Sampling Results.   •   Phase 1 Environmental Assessment dated September 8, 2006
prepared by Environ.

-22-